                Case 19-11984-CSS              Doc 17      Filed 09/09/19        Page 1 of 37



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )     Chapter 11
                                                          )
FRED’S INC., et al.1                                      )     Case No. 19-11984 (CSS)
                                                          )
                          Debtors.                        )     Joint Administration Requested
                                                          )

                         DECLARATION OF MARK A. RENZI,
                  CHIEF RESTRUCTURING OFFICER OF FRED’S, INC.,
           IN SUPPORT OF CHAPTER 11 PETITIONS AND FIRST DAY MOTIONS

         I, Mark A. Renzi, hereby declare under penalty of perjury:

         1.      I am the Chief Restructuring Officer of Fred’s, Inc. (“Fred’s” or the “Company”)

and its debtor affiliates as debtors and debtors in possession (collectively, the “Debtors”) in the

above-captioned chapter 11 cases (the “Chapter 11 Cases”). In such capacity, I am generally

familiar with the Debtors’ day-to-day operations, business and financial affairs, and books and

records.

         2.      Prior to becoming Chief Restructuring Officer, I advised the Debtors in my

capacity as Managing Director of Berkeley Research Group, LLC (“BRG”) beginning April 18,

2019.

         3.      I submit this declaration to assist the Court and parties in interest in understanding

the circumstances compelling the commencement of these Chapter 11 Cases and in support of

the Debtors’ Chapter 11 petitions and certain motions and applications filed today.




1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Fred’s, Inc. (4010); Fred’s Stores of Tennessee, Inc. (9888); National Equipment Management and
Leasing, Inc. (4296); National Pharmaceutical Network, Inc. (9687); Reeves-Sain Drug Store, Inc. (4510); Summit
Properties-Jacksboro, LLC (9161); Summit Properties-Bridgeport, LLC (2200); and 505 N. Main Opp, LLC (5850).
The Debtors’ address is 2001 Bryan Street, Suite 1550, Dallas, TX 75201.
              Case 19-11984-CSS        Doc 17       Filed 09/09/19   Page 2 of 37



       4.     Except as otherwise indicated, all facts in this declaration are based upon my

personal knowledge, my discussions with the Debtors’ management team and advisors, my

review of relevant documents and information concerning the Debtors’ operations, financial

affairs, and restructuring initiatives, or my opinions based upon my experience and knowledge. I

am above 18 years of age, and I am competent to testify.

                 CORPORATE HISTORY AND BUSINESS OPERATIONS

A.     General

       5.     Fred’s, Inc. was founded in 1947. Fred’s stores generally serve low, middle- and

fixed-income families located in small- to medium-sized towns (populations of 15,000 or less).

Its customers tend to be value-oriented and budget-conscious, and often live in rural areas

without easy access to large discount retailers. Fred’s describes its mission as “to improve the

lives of customers by selling products that deliver value and convenience to the communities we

serve.” Fred’s stores stock over 14,000 items that address the everyday needs of its customers,

including nationally recognized brand-name products, proprietary “Fred’s” label products, and

lower priced off-brand products. Fred’s management believes its customers shop at Fred’s stores

as a result of their convenient locations, products at everyday low prices, pharmacy department

and healthcare services, regularly advertised departmental promotions and seasonal specials.

B.     Fred’s Historical Business

       6.     As of May 4, 2018, Fred’s and its subsidiaries operated 556 general merchandise

and pharmacy stores, including 11 franchised locations, in multiple states in the southeastern

United States. Fred’s company-owned, full-service stores had an average selling space of 14,684

square feet. Fred’s operations are typically managed at the individual store level, with primary

operations at each of these locations consisting of general merchandise, or “front store”

operations and pharmacy operations.        The Company’s front store merchandise strategy

                                                2
                Case 19-11984-CSS         Doc 17       Filed 09/09/19   Page 3 of 37



emphasized convenience and value. Fred’s maintained low opening price points and competitive

prices on key products across all departments and regularly offered seasonal specials and

promotions supported by direct mail, newspaper, social media and email advertising. Seasonal

specials, private label products, and closeout merchandise supplemented the selection of

merchandise. In 169 of its locations, front-store operations were supplemented by a full-service

pharmacy, sometimes the only pharmacies in the town or county.

       7.        The following table sets forth certain information with respect to stores and

pharmacies during the Company’s prior three fiscal years:

                                                             2018       2017      2016
            Full-service stores open at the beginning of
            the year                                           536        573       581
            Full-service stores opened/acquired                  4          4         2
            Full-service stores closed                          (6 )      (41 )     (10 )
            Full-service stores open at the end of the
            year                                               534        536       573
            Xpress stores open at the beginning of the
            year                                                 48        55          60
            Xpress stores opened/acquired                        —         —            1
            Xpress stores closed                                (23 )      (5 )        (5 )
            Xpress stores converted to full-service
            stores                                              (2 )       (2 )      (1 )
            Xpress stores open at the end of the year           23         48        55
               Total Company-owned stores                      557        584       628
            Franchise stores at end of period                   11         12        16
               Total Fred’s retail stores                      568        596       644
            Number of stores with pharmacies at the
            end of the year                                    169        348       362
            Total selling square feet of full-service
            stores (in thousands)                             7,841      7,876     8,451
            Average selling square feet per full-service
            store                                            14,684     14,694    14,749

       8.        As of February 2, 2019, the Company had 2,642 full-time and 3,930 part-time

employees, the majority of which were store employees. The number of employees has varied

seasonally.

                                                   3
               Case 19-11984-CSS         Doc 17       Filed 09/09/19    Page 4 of 37



C.     Prepetition Strategic and Financial Initiatives Leading To the Chapter 11 Cases.

       9.       Since more than a year prior to the Petition Date, the Debtors’ have been

executing turnaround strategies. During its 2018 fiscal year, management sought to create value

by monetizing non-core assets, reducing selling, general and administrative expenses, improving

assortment and optimizing inventory levels, closing underperforming stores, and reducing debt

levels. This included “Front Store” optimizations including reductions in workforce and other

operating expenses to lower selling, general and administrative expenses, fomenting growth in

new categories such as closeouts, beer and wine, lottery and expansion of private brand offerings

throughout many departments, and continued reductions in unproductive inventory and

optimization of merchandise selection throughout the front store.

       10.      On April 11, 2019, the Company announced that it had retained Peter J. Solomon

(“PJ Solomon”) to assist Fred’s board of directors (the “Board”) in undertaking a comprehensive

review of the full range of strategic alternatives available to the Company to maximize value,

including, consideration of opportunities to engage in a sale, merger, a consolidation or business

combination, further store closures, asset divestitures, financing transactions or restructurings.

       11.      Thereafter, the Company undertook a comprehensive evaluation of its store

portfolio, which examined historical and recent store performance and the timing of lease

expirations, among other factors, and made a series of decisions to close underperforming stores

and sell additional pharmacy assets, the most material of which were as follows:

            On April 11, 2019, the Company announced that the Board had approved a plan to
             close 159 underperforming stores. The Company completed the closure of these
             stores by June 1, 2019.

            On May 16, 2019, the Company announced that the Board had approved a plan to
             close an additional 104 underperforming stores. The Company completed the closure
             of these stores by June 30, 2019.

            On July 5, 2019, the Company announced that the Board had approved a plan to close

                                                  4
                 Case 19-11984-CSS         Doc 17       Filed 09/09/19   Page 5 of 37



               an additional 49 underperforming stores. The Company completed the closure of
               these stores by August 17, 2019.

              On July 12, 2019, the Company announced that the Board had approved a plan to
               close an additional 129 underperforming stores. The Company completed the closure
               of these stores by August 27, 2019.

         12.      The Debtors’ efforts also included completing a sale within the last month of 38

of its retail pharmacy stores to a subsidiary of CVS for a cash purchase price of $11.7 million,

plus $3.5 million for inventory; additionally, the Debtors completed a sale of certain prescription

files and the related data and records, retail pharmaceutical inventory, and certain other assets

from 179 of the Company’s retail pharmacy stores to Walgreen Co. for a cash purchase price of

approximately $176.7 million during the fourth quarter of fiscal 2018.

        THE DEBTORS’ PREPETITION CORPORATE AND CAPITAL STRUCTURE

A.       The Debtors’ Corporate Structure.

         13.      The following chart illustrates the Debtors’ corporate structure as of the Petition

Date:



                                   [Chart begins subsequent page.]




                                                    5
             Case 19-11984-CSS        Doc 17       Filed 09/09/19   Page 6 of 37




B.     The Debtors’ Capital Structure.

       14.    The following description is intended to provide a synopsis of the Debtors’

capitalization and the historical financing transactions that led thereto. For a more complete

description, please see the information contained in the Company’s SEC Form 10-K for the

fiscal year ended February 2, 2019, and the Company’s SEC Form 10-Q for the quarterly period

ended May 4, 2019, which may be accessed at www.investors.fredsinc.com/sec-filings.

              1.     The Prepetition Credit Facility

       15.    On April 9, 2015, the Company entered into a Revolving Loan and Credit

Agreement (as subsequently amended and supplemented, the “Prepetition Credit Facility”) with

Regions Bank and Bank of America, N.A. Draws are limited to the lesser of the commitment




                                               6
              Case 19-11984-CSS          Doc 17       Filed 09/09/19    Page 7 of 37



amount or the borrowing base, which is periodically determined by reference to the value of

certain receivables, inventory and scripts, less applicable reserves.

       16.     Under the Prepetition Credit Facility, the Company has a financial covenant to

maintain at all times excess availability of at least 10% of the commitments, and if excess

availability falls below such threshold it would constitute an event of default under the

Prepetition Credit Facility.

       17.     On April 15, 2019, Bank of America, N.A. imposed a reserve of $20.0 million in

connection with the announced planned closures of 159 stores (see above) and related matters,

which reduced excess availability, and the administrative agent declared an “Account Control

Event” in connection with such closures and exercised control over the Company’s collection

accounts. This increased the amount of the reserve to $32 million. Thereafter, from time to

time, the Company entered into a series of forbearance agreements and amendments to the

Prepetition Credit Facility that, among other things, increased the Company’s borrowing costs

and reduced availability.

       18.     As of the Petition Date, outstanding borrowings under the Prepetition Credit

Facility were approximately $15.1 million, and approximately $8.8 million of letters of credit

were outstanding, having been reduced to such amounts largely as a result of the proceeds of

store closures and assets sales referenced above.

               2.      Other Financing Debts

       19.     The Company’s prescription drugs are replenished through the pharmacy

inventory management system and shipped directly from the Company’s primary pharmaceutical

wholesaler, Cardinal Health, Inc. (together with certain of its affiliates, “Cardinal”). During

2018, 2017 and 2016, approximately 50.0%, 43.5%, and 43.2%, respectively, of the Company’s

total purchases were made from Cardinal. The Company operates under a purchase and supply
                                                  7
               Case 19-11984-CSS          Doc 17       Filed 09/09/19   Page 8 of 37



contract with Cardinal Health as its primary wholesaler, which continues through December

2021. Debtor Fred’s Stores of Tennessee, Inc. granted Cardinal Health liens on pharmacy assets

to secure the outstanding trade debt incurred in connection with the supply of these goods. Such

liens are contractually subordinate to the security granted under the Prepetition Credit Facility.

As of the Petition Date, the approximate outstanding balance due to Cardinal was $20.9 million.

       20.      Prior to the Petition Date, GE Commercial Finance Business Property

Corporation (the “Summit Lender”) was granted a security interest in certain property (the

“Summit Collateral”) of (a) Debtor Summit Properties-Jacksboro, LLC in connection with that

certain Promissory Note, Commercial Deed of Trust, Security Agreements, Assignment of

Leases and Rents and Fixture Filing dated December 29, 2006 (which rights, upon Debtors’

information and belief, have been acquired by Fidelity Bank), and (b) Debtor Summit Properties-

Bridgeport, LLC in connection with that certain Promissory Note, Commercial Deed of Trust,

Security Agreements, Assignment of Leases and Rents and Fixture Filing dated September 7,

2007 (which rights, upon Debtors’ information and belief, have been acquired by EverBank). As

of the Petition Date, the Debtors estimate that Summit Properties-Jacksboro, LLC and Summit

Properties-Bridgeport, LLC owe the Summit Lender (or its respective successors or assignees)

approximately $700,000 and $700,000, respectively.

                3.      Equity Securities

       21.      As of, or shortly before, the Petition Date, the equity securities of Fred’s Inc.

consisted of the following:

            Preferred stock, nonvoting, no par value, 10,000,000 shares authorized, none
             outstanding;

            Preferred stock, Series C junior participating nonvoting, no par value, 50,000 shares
             authorized, none outstanding;

            Common stock, Class A voting, no par value, 60,000,000 shares authorized,

                                                   8
               Case 19-11984-CSS         Doc 17       Filed 09/09/19   Page 9 of 37



             39,060,971 shares issued and outstanding, respectively;

            Common stock, Class B nonvoting, no par value, 11,500,000 shares authorized, none
             outstanding; and

            Treasury Stock, 3,800,000 shares (at May 4, 2019).

                       THE DEBTORS’ OFFICERS AND DIRECTORS

       22.      As of the Petition Date, the Debtors’ Board members were Heath B. Freeman,

Timothy A. Barton, Dana Goldsmith Needleman, Steven B. Rossi, and Thomas E. Zacharias, and

the Debtors’ Executive Officers were Joseph Anto, Chief Executive Officer, Mark Renzi, Chief

Restructuring Officer, and Michael Ladd, Chief Stores Officer. These individuals will continue

to serve as the Debtors’ Officers and Directors after the Petition Date.

       23.      The Board utilizes several subcommittees.           One such committee is the

restructuring committee, which was officially appointed on July 24, 2019, and is comprised of

Dana Needleman, Thomas Zacharias, Steven, Rossi, and Tim Barton (the “Restructuring

Committee”). The Restructuring Committee’s mission was to evaluate – in consultation with the

Debtors’ financial advisors, BRG and PJ Solomon – strategic alternatives, and determine the best

path forward for the Debtors.

             THE PROPOSED DIP FINANCING AND MARKETING PROCESS

       24.      In the months preceding the Petition Date, the Debtors’ cash flows were severely

constrained because events of default had occurred under Prepetition Credit Facility and the

facility had been in an overadvance state. While the lenders (the “Prepetition Credit Parties”)

under the Prepetition Credit Facility had agreed to a series of contractual amendments and

forbearance agreements and refrained from accelerating their debt, it became clear to the

Restructuring Committee and the Debtors that the Debtors required an alternative source of

financing.


                                                  9
                Case 19-11984-CSS       Doc 17     Filed 09/09/19     Page 10 of 37



        25.      The Restructuring Committee instructed BRG and PJ Solomon to prepare a

projection of postpetition cash flows for the Debtors for the initial nine (9) weeks of the Debtors’

Chapter 11 Cases (the “Budget”). The Budget and projections with respect to the Debtors’

funding requirements were prepared in good faith and based upon assumptions the Debtors

believe to be reasonable.

        26.      Also based on the foregoing, the Debtors determined that they required access to

postpetition financing sufficient to provide liquidity to administer the estates during the course of

the Chapter 11 Cases. As reflected in the Budget, immediate access to postpetition financing is

essential to fund the administration of the Chapter 11 Cases and enable the Debtors to pursue

sales of their assets to maximize value for creditors. Without immediate access to postpetition

financing, the Debtors and their creditors face a material risk of substantial, irreparable, and

ongoing harm.

        27.      In parallel with their ongoing search for viable refinancing and recapitalization

options, the Restructuring Committee directed PJ Solomon to begin contacting parties regarding

the terms of potential debtor-in-possession financing facilities that would provide the Debtors

with sufficient liquidity to administer the Chapter 11 Cases. The Debtors and their advisors

designed a competitive marketing process to obtain multiple bids and to provide the flexibility to

use competing proposals to negotiate the most favorable terms possible.

        28.      The Debtors solicited proposals for postpetition financing from large money-

center banks and sophisticated alternative investment institutions familiar with the Debtors’

capital structure. By August 15, 2019, Debtors had received financing proposals from four

entities.     Over the following days, the Debtors, with the assistance of their professionals,

continued their arm’s-length and good faith negotiations regarding each financing proposal.

                                                 10
               Case 19-11984-CSS          Doc 17     Filed 09/09/19   Page 11 of 37



Importantly, none of these potential sources of financing was willing to provide financing on a

junior basis. Thus, the Debtors were unable to obtain alternative postpetition financing through

credit allowable only as an administrative expense or secured by liens on the Debtors’ assets that

are junior to the liens of the Prepetition Credit Parties.

         29.    On August 29, 2019, the Debtors signed a commitment letter with one of the

foregoing alternative investment institutions, agreeing on the principal terms of a postpetition

financing. On or about September 4, 2019, however, that institution announced that it did not

intend to provide postpetition financing to the Debtors because it believed recent results from

the Debtors’ business operations were lower than the financial projections it had relied upon

in agreeing to provide postpetition financing.

         30.    The Debtors’ only viable option at that juncture was to negotiate the terms of a

postpetition credit facility with the Prepetition Credit Parties (the “DIP Facility”).     Having

negotiated and analyzed those terms in consultation with its advisors, the Debtors determined that

the DIP Facility represents the best financing available to the Debtors under the circumstances,

allowing them to repay the loan under the Prepetition Credit Facility and administer the Chapter 11

Cases.

         31.    The repayment of the Prepetition Credit Facility pursuant to the terms of the DIP

Facility is a sound exercise of the Debtors’ business judgment, is a material component of the

structure of the DIP Facility, and was required by the DIP lenders as a condition to their

commitment to provide postpetition financing. The Debtors were unable to obtain DIP financing

that did not provide for the repayment of prepetition amounts on these terms.

         32.    The Debtors agreed to roll-up the debt accrued under the Prepetition Credit

Facility (the “Prepetition Lender Debt”) as described below, because the Debtors believe that,

                                                   11
              Case 19-11984-CSS                Doc 17        Filed 09/09/19    Page 12 of 37



among other things, it (i) will not prejudice the Debtors’ stakeholders and (ii) provides significant

benefits to the Debtors’ estates. The roll-up of the Prepetition Lender Debt will not prejudice the

Debtors or their estates because the Debtors believe, among other things, the Prepetition Credit

Parties are oversecured.

       33.        Ultimately, the DIP Facility provides the Debtors with the best path for an orderly

transition into Chapter 11. I believe that the Prepetition Lenders are unlikely to continue to lend

postpetition without some assurance regarding their prepetition claims. Absent the Prepetition

Credit Parties’ support, the first month of the Chapter 11 Cases would likely devolve into a costly

priming fight. In contrast, the roll-up of the Prepetition Credit Facility merely affects the

timing, not the amount or certainty, of the Prepetition Credit Parties’ recovery.

       34.        Pursuant to the terms of the DIP Facility, the Debtors have also agreed, subject to

Court approval, to pay certain fees to the DIP Agent and the DIP Lenders. I believe that these

fees are an integral component of the overall terms of the DIP Facility, were required by the DIP

Agent and the DIP Lender as consideration for the extension of postpetition financing, are

reasonable and customary for similar transactions, and, taken with the other aspects of the DIP

Facility, constitute the best financing terms available.

       35.        The Debtors seek entry of an order authorizing them, inter alia, to obtain

postpetition financing pursuant to the DIP Facility. Key terms of the DIP Facility include, but

are not limited to, the following:

Provision and Rule                                          Summary of Terms
DIP Borrower           Fred’s, Inc. and certain of its subsidiaries.
Bankruptcy Rule
                       See DIP Loan Agreement Preamble.
4001(c)(1)(B)
DIP Guarantors         Each Borrower, as to each other Borrower.
Bankruptcy Rule
4001(c)(1)(B)          See DIP Loan Agreement § 1.1.


                                                          12
              Case 19-11984-CSS              Doc 17        Filed 09/09/19         Page 13 of 37



DIP Facility Lenders   Regions Bank, Bank of America, N.A. and the financial institutions from time to time
Bankruptcy Rule        party to the DIP Loan Agreement.
4001(c)(1)(B)
                       See DIP Loan Agreement Preamble.
Term                   The DIP Facility shall terminate on the earliest to occur of the following: (a) the Stated
Bankruptcy Rule        Revolving Commitment Termination Date (as defined in the DIP Loan Agreement); (b)
4001(c)(1)(B)          the date on which Borrowers terminate the Revolving Commitments pursuant to Section
Local Rule 4001-       2.1(c) of the DIP Loan Agreement; (c) the date on which the Revolving Commitments
2(a)(ii)               are terminated pursuant to Section 11.2 of the DIP Loan Agreement; (d) thirty-five (35)
                       days after the entry of the Interim Order if the Final Order has not been entered on or
                       before such date (unless such date has been amended or extended in writing by
                       Administrative Agent and Co-Collateral Agents in their discretion); (e) the effective date
                       of any confirmed Acceptable Plan (as defined in the DIP Loan Agreement) or the date of
                       entry of a Confirmation Order (as defined in the DIP Loan Agreement) with respect to
                       any other Chapter 11 Plan (as defined in the DIP Loan Agreement); (f) the date of filing
                       by any Credit Party of a Chapter 11 Plan that is not an Acceptable Plan; (g) the date of
                       entry of a Confirmation Order with respect to a Chapter 11 Plan filed by a Person other
                       than a Credit Party (as defined in the DIP Loan Agreement) if such Chapter 11 Plan is
                       not an Acceptable Plan; (h) the date of closing of any sale of all or any substantial part
                       of the assets of Credit Parties (as defined in the DIP Loan Agreement) taken as a whole
                       (other than the Summit Entities and National Equipment Management and Leasing, Inc.)
                       (as defined in the DIP Loan Agreement); (i) the date on which the DIP Agent is granted
                       relief from the automatic stay (after giving effect to any notice required for DIP Agent to
                       enforce its Liens as described in any DIP Financing Order (as defined in the DIP Loan
                       Agreement)); (j) the date on which Payment in Full (as defined in the DIP Loan
                       Agreement) of the Obligations (as defined in the DIP Loan Agreement) and Pre-Petition
                       Lender Debt has occurred; and (k) the date on which any of the Chapter 11 Cases is
                       dismissed or converted to Chapter 7.
                       See DIP Loan Agreement § 1.1.
Commitment             A superpriority, secured, asset-based revolving credit facility in the principal amount of
Bankruptcy Rule        up to $35,000,000.
4001(c)(1)(B)
                       See Interim Order at 2.
Local Rule 4001-
2(a)(ii)


Roll-Up                Interim Roll-Up: All proceeds and collections on or after the Petition Date in respect of
                       any accounts receivable or payment intangibles of any Debtor that arose from any sale,
Local Rule 4001-
                       lease or other disposition of any DIP Collateral or the rendition of any services by any
2(a)(i)(E)
                       Debtor shall be promptly turned over to the Prepetition Agent to be applied by it to pay
                       (or, in the case of contingent obligations, to cash collateralize) the Prepetition Lender
                       Debt in accordance with the terms of the Prepetition Loan Documents until Payment in
                       Full of the Prepetition Lender Debt.
                       See Interim Order ¶ 7(d).
                       Final Roll-Up: Subject to entry of the Final Order, and as and to the extent provided
                       therein, the DIP Lenders shall fund under the DIP Facility (to the extent that Payment in
                       Full of the Prepetition Lender Debt has not theretofore occurred pursuant to paragraph 7
                       of the Interim Order) one or more DIP Loans in an amount sufficient to cause Payment
                       in Full of, or cash collateralize, all of the Prepetition Lender Debt, and in such event the
                       Debtors shall be deemed to have requested a funding of one or more DIP Loans to the
                       extent requested by the DIP Agent
                       See Interim Order ¶ 5(a).


                                                        13
               Case 19-11984-CSS           Doc 17        Filed 09/09/19          Page 14 of 37



Interest Rates       Non-Default Interest Rate: (a) with respect to Revolving Loans (as defined in the DIP
Bankruptcy Rule      Loan Agreement), at the Base Rate (as defined in the DIP Loan Agreement) plus
4001 (c)(1)(B)       3.25% (the “Applicable Margin”), (b) with respect to Swing Line Loans (as defined in
                     the DIP Loan Agreement), at the Swing Line Rate (i.e., the Base Rate plus the
                     Applicable Margin) (unless and until converted to a Revolving Loan pursuant to the
                     terms of Section 2.3 of the DIP Loan Agreement), and (c) with respect to any other
                     Obligations which are then due and payable (including, to the extent permitted by law,
                     interest not paid when due), at the Base Rate plus the Applicable Margin, unless and
                     except to the extent that another interest rate is prescribed therefor in the Loan
                     Documents evidencing such Obligations.
                     Default Rate: (a) with respect to Loans (as defined in the DIP Loan Agreement), the
                     Base Rate plus the Applicable Margin plus an additional two percent (2%) per annum,
                     and (b) with respect to any other Obligations (as defined in the DIP Loan Agreement),
                     the interest rate otherwise specified in regard thereto after default (or, if no interest rate
                     is specified, the Base Rate plus the Applicable Margin) plus an additional two percent
                     (2%) per annum.
                     See DIP Loan Agreement § 3.1.
Entities with       Prepetition Credit Parties.
Interests in Cash
                    See Interim Order ¶ E(iv).
Collateral
Bankruptcy Rule
4001(b)(1)(B)(i)




                                                      14
              Case 19-11984-CSS             Doc 17       Filed 09/09/19          Page 15 of 37



Adequate Protection   Subject to the terms and conditions set forth in the Interim Order, including the Carve-
Bankruptcy Rules      Out, the Prepetition Credit Parties and the Cardinal Vendors shall receive valid and
4001 (b)(1)(B)(iv),   perfected replacement and security interests in, and liens on all of the Debtors’ right,
4001(c)(1)(B)(ii)     title and interest in, to and under all DIP Collateral consisting of the same types of the
                      Debtors’ property to which the Prep attached prepetition, provided that the foregoing
                      liens shall be junior to the DIP Liens.
                      See Interim Order ¶¶ 7, 8.
Waiver/Modification
                      The automatic stay imposed under section 362(a) of the Bankruptcy Code is modified
of the Automatic
                      pursuant to the terms of the Interim Order and the DIP Financing Documents as
Stay
                      necessary to permit the Debtors and the DIP Credit Parties to effectuate the DIP
Bankruptcy Rule
                      Facility.
4001(c)(1)(B)(iv)
                      See Interim Order ¶ 21.
Carve-Out             Priority and Extent of Carve-Out. Subject to the terms, conditions, and limitations
Bankruptcy Rule       contained in the Interim Order, the DIP Liens, the Superpriority Claims, the Prepetition
4001(c)(1)(b)         Security Interests (as defined in the Interim Order), the Adequate Protection Liens (as
                      defined in the Interim Order), and the Adequate Protection Claims (as defined in the
Local Rule 4001-
                      Interim Order) shall be subject and subordinate to the following (collectively, the
2(a)(i)F)
                      “Carve-Out”):

                      (i) fees required to be paid to the Clerk of this Court pursuant to 28 U.S.C. § 156(c) and
                      to the Office of the U.S. Trustee pursuant to 28 U.S.C. § 1930(a)(6) (collectively, the
                      “Statutory Fees”); plus

                      (ii) the allowed fees and expenses actually incurred by Debtor Professionals (as defined
                      in the Interim Order) and Committee Professionals (as defined in the Interim Order) on
                      or after the Petition Date in a cumulative aggregate sum of: (x) for the period prior to the
                      delivery of a Carve-Out Trigger Notice (as defined below), an amount not to exceed the
                      lesser of (A) the aggregate weekly amounts budgeted to be funded in advance for each
                      Debtor Professional and Committee Professional for such week in accordance with the
                      Budget, and (B) the actual amount of allowed Estate Professional Fees (as defined in the
                      Interim Order) for each Estate Professional (as defined in the Interim Order) incurred on
                      or after the Petition Date up to, through and including the date a Carve-Out Trigger
                      Notice is delivered (the “Pre-Trigger Professional Fees”) subject in all respects to the
                      terms of the Interim Order, the Final Order, and any other interim or other compensation
                      order entered by this Court; provided, however, that to the extent that any DIP
                      Obligations remain outstanding, solely for purposes of calculating the amount of the
                      Carve-Out, Pre-Trigger Professional Fees shall not exceed $5,250,000 in the aggregate
                      (the “Pre-Trigger Cap”); and (y) beginning the first day after the delivery by the DIP
                      Agent of a Carve-Out Trigger Notice to the Notice Parties (as defined in the Interim
                      Order), the fees and expenses incurred by the Debtor Professionals in an aggregate
                      amount not to exceed $500,000. Nothing in the Interim Order shall be construed (1) to
                      impair the ability of any interested party to object to the fees or expenses of any Estate
                      Professional, (2) as a consent to the allowance of any Estate Professional Fee of any
                      Estate Professional, (3) as an undertaking by any of the DIP Credit Parties to be
                      responsible for payment of any Estate Professional Fees in connection with the Chapter
                      11 Cases or any Successor Cases (as defined in the Interim Order), or (4) to obligate any
                      DIP Credit Party or Pre-Petition Credit Party to pay (or constitute a guarantee of
                      payment of) any Estate Professional Fees. In no event shall the Carve-Out, or the
                      funding of any DIP Loans or use of Cash Collateral to satisfy the Carve-Out, result in
                      any reduction in the amount of any DIP Obligations or Prepetition Lender Debt, the
                      security therefor, or the obligations of the Debtors to pay same in accordance with the
                      Prepetition Loan Documents or the DIP Financing Documents, as applicable. The DIP
                      Agent shall be entitled to maintain a reserve (the “Reserve”) against the Borrowing Base

                                                      15
Case 19-11984-CSS          Doc 17       Filed 09/09/19        Page 16 of 37



     under (and as defined in) the DIP Loan Agreement in the amount of $1,700,000 on the
     Petition Date. From and after the Petition Date, the amount of the Reserve shall be the
     lesser of: (A) the sum of (1) at any given time, the amount of budgeted fees and
     expenses of Debtor Professionals and Committee Professionals (as set forth in the
     Budget) for the current week, plus (2) the amounts of any prior weekly budgeted fees
     and expenses of Debtor Professionals and Committee Professionals (as set forth in the
     Budget) that the Debtors have failed to fund into the Carve-Out Account in accordance
     with Interim Order ¶ 12(c), plus (3) $1,000,000, and (B) the sum of $6,250,000 minus
     the amount that the Debtors have funded into the Carve-Out Account in accordance with
     Interim Order ¶ 12(c).

     The Carve-Out Trigger Notice. The term “Carve-Out Trigger Notice” shall mean a
     written notice delivered by the DIP Agent to the Notice Parties, which notice shall
     specify that it is a “Carve-Out Trigger Notice” and may be delivered at any time (x)
     concurrently with the closing of a sale or disposition of any Debtor’s assets that is
     expected to provide sufficient funds to cause Payment in Full of all outstanding DIP
     Obligations (other than contingent obligations under the DIP Loan Agreement), (y) after
     or concurrently with the effective date of a Chapter 11 plan of reorganization or
     liquidation (whether proposed by one or more Debtors or any other interested party), or
     (z) after the occurrence of any Event of Default under (and as defined in) the DIP Loan
     Agreement.
     Funding Carve-Out Account. The Debtors shall maintain an escrow account with [xxx]
     for the payment of allowed Estate Professional Fees of Debtor Professionals and
     Committee Professionals (the “Carve-Out Account”). Subject to the Budget and the
     terms and conditions of the DIP Financing Documents, the Debtors shall fund the Carve-
     Out Account, including through borrowings under the DIP Credit Agreement, in
     accordance with the Budget on a weekly basis, in advance, until the delivery of a Carve-
     Out Trigger Notice. Promptly after each such deposit into the Carve-Out Account, the
     Debtors shall provide the DIP Agent with evidence of each such deposit and the then-
     current balance in the Carve-Out Account at the time of, and after giving effect to, such
     deposit. Each deposit to the Carve-Out Account (whenever made) and amounts
     otherwise paid to Estate Professionals after issuance of a Carve-Out Trigger Notice shall
     reduce the Carve-Out (and the DIP Credit Parties’ obligations with respect thereto) on a
     dollar-for-dollar basis. Upon the delivery of a Carve Out Trigger Notice, the Debtors
     shall deposit into the Carve-Out Account $500,000 plus amounts estimated to be equal
     to the unpaid Statutory Fees described in 12(a)(i) of the Interim Order, whereupon the
     Carve-Out and the DIP Credit Parties’ obligations with respect thereto shall be deemed
     satisfied. The DIP Agent shall retain a first priority, perfected security interest in all
     funds in the Carve-Out Account to the extent of any surplus remaining after payment of
     all allowed Estate Professional Fees and Statutory Fees pursuant to the Carve-Out as set
     forth in Interim Order ¶ 12, with such excess to be remitted to the DIP Agent as soon as
     reasonably practicable. The Debtors shall first use funds in the Carve-Out Account to
     pay any Estate Professional Fees or Statutory Fees that have been authorized by the
     Court to be paid, and shall not request advances under the DIP Loans to pay any such
     fees or expenses unless and until the funds in the Carve-Out Account have been
     exhausted. All funds deposited to the Carve-Out Account shall be used solely to pay the
     Estate Professional Fees and Statutory Fees comprising the Carve-Out until those items
     are paid in full, and thereafter any balance shall be remitted to the DIP Agent for
     application to the DIP Obligations, and thereafter any balance shall be remitted to the
     Prepetition Agent for application to the Pre-Petition Lender Debt. In no event shall the
     Carve-Out, or the funding of any DIP Loans or use of any Cash Collateral to satisfy all
     or any part of the Carve-Out, result in any reduction in the amount of any DIP
     Obligations or Prepetition Lender Debt, the security therefor, or the joint and several
     obligations of the Debtors to pay same in accordance with the DIP Financing Documents
     or Prepetition Loan Documents, as applicable; and any funding of the Carve-Out with

                                     16
                 Case 19-11984-CSS          Doc 17        Filed 09/09/19         Page 17 of 37



                      DIP Loan Proceeds shall be added to, and made a part of, the DIP Obligations, secured
                      by all of the DIP Collateral and entitled to all of the benefits and protections granted by
                      the Interim Order and the DIP Financing Documents.

                      See Interim Order ¶ 12.
                      Subject to entry of the Final Order, no costs or expenses of administration shall be
506(c) Waiver         imposed upon any DIP Credit Party, any Prepetition Credit Party or any of the DIP
                      Collateral pursuant to section 506(c) of the Bankruptcy Code or otherwise without the
Bankruptcy Rule       prior written consent of such DIP Credit Party or Prepetition Credit Party, as the case
4001 (c)(1)(B)(x)     may be, and no such consent shall be implied from any action, inaction or acquiescence
                      by any DIP Credit Party or Prepetition Credit Party, as applicable.
Local Rule 4001-
2(a)(i)(C)            See Interim Order ¶ 10.

                      All payments or proceeds remitted (a) to the DIP Agent on behalf of any DIP Credit
                      Party or (b) to the Prepetition Agent on behalf of any Prepetition Credit Parties, in each
                      case pursuant to the provisions of the Interim Order or any subsequent order of the
                      Court, shall be received free and clear of any claim, charge, assessment or other liability,
Section 552(b)        including, without limitation, any such claim, charge, assessment or other liability
Bankruptcy Rule       arising out of or based on, directly or indirectly, section 506(c) (subject to entry of the
4001(c)(1)(B)         Final Order) or the “equities of the case” exception of 552(b) of the Bankruptcy Code
Local Rule 4001-      (subject to entry of the Final Order), subject, with respect to payments on account of the
2(a)(i)(H)            Prepetition Lender Debt, only to any timely challenges by third parties permitted by the
                      Interim Order.

                      See Interim Order ¶ 9.

Liens on Certain
Claims or Causes of
Action
                      See The DIP Liens shall extend to the proceeds of avoidance actions.
Bankruptcy Rule       See Interim Order ¶ 3(e).
4001(c)(1)(B)(x)
Local Rule 4001-
2(a)(i)(D)
                      The DIP Loan Agreement provides for each of the following DIP Milestones, RX Sale
                      Milestones and Real Estate Sale Milestones (each as defined below and, collectively, the
                      “Milestones”), and the applicable deadline therefor:
                      (a)       Debtors shall achieve each of the following milestones (the “DIP Milestones”),
                      in each case on terms and conditions, and subject to documentation (including, in all
                      cases, forms of all applicable orders and agreements) in form and substance, acceptable
                      in all respects to Administrative Agent and Co-Collateral Agents in all respects:
                                (i)       On the Petition Date (i.e., [September 9, 2019]), Debtors shall file
Milestones                                motions with the Court seeking approval of (x) the DIP Loan
Bankruptcy Rule                           Agreement and the other Loan Documents (collectively, the “DIP
4001(c)(1)(B)                             Senior Credit Facility”); and (y) the assumption of a consulting
                                          agreement with SB360 Capital Partners (“SB360”) and the procedures
                                          for, and conduct of, going out of business sales (“GOB Sales”) for all
                                          of the Debtors’ remaining stores (the “GOB Sale Motion”).
                                (ii)      On or before [September 12, 2019], the Court shall have entered the
                                          Interim Order authorizing the Debtors’ entry into and the parties’
                                          performance under the DIP Facility on an interim basis.
                                (iii)     On or before [September 12, 2019], the Court shall have entered an
                                          order approving the GOB Sale Motion and authorizing the GOB Sales
                                          to commence promptly upon entry thereof in accordance therewith.
                                (iv)      So as to be heard by no later than the “second day hearing” in the

                                                       17
Case 19-11984-CSS           Doc 17        Filed 09/09/19          Page 18 of 37



                         Chapter 11 Cases, Debtors shall have filed a motion with the
                         Bankruptcy Court seeking approval of the retention of Berkeley
                         Research Group or another financial consultant acceptable to
                         Administrative Agent and each of the Co-Collateral Agents in their
                         Permitted Discretion (as defined in the DIP Loan Agreement).
               (v)       On or before [October 15, 2019], the Court shall have entered the
                         Final Financing Order authorizing the Debtors’ entry into and the
                         parties performance under the DIP Facility on a final basis.
               (vi)      On or before October 30, 2019, the GOB Sales shall have been
                         completed with respect to all of the remaining stores of the Debtors.
     (b)       Debtors shall achieve each of the following milestones (the “Rx Sale
     Milestones”), in each case on terms and conditions, and subject to documentation
     (including, in all cases, forms of all applicable orders and agreements) in form and
     substance, acceptable in all respects to Administrative Agent and Co-Collateral Agents
     in all respects:
               (i)       On the Petition Date (i.e., [September 9, 2019]), Debtors shall file a
                         motion (the “Rx Sale Procedures Motion”), in form and substance
                         satisfactory to Administrative Agent and Co-Collateral Agents,
                         requesting an order of the Court approving procedures for a sale, in
                         one or a series of related transactions, of all or substantially all of (or,
                         if approved in writing by Administrative Agent and each of the Co-
                         Collateral Agents in their Permitted Discretion, certain of) the
                         Pharmacy Scripts and Pharmacy Inventory of Debtors (the “Rx Sales”)
                         under section 363 of the Bankruptcy Code. The Rx Sale Procedures
                         Motion shall, among other things, seek approval of procedures for Rx
                         Sales based upon the sale price of Pharmacy Inventory and Pharmacy
                         Scripts for each Rx Sale.
               (ii)      On or before [September 23, 2019], Debtors shall have obtained a Sale
                         Procedures Order approving the Sale Procedure Motion (the “Rx Sale
                         Procedures Order”) to govern the conduct of the Rx Sales. The Rx
                         Sale Procedures Order shall, with respect to the Rx Sales, require that
                         the proceeds of the Rx Sales shall be in a minimum amount
                         satisfactory to Administrative Agent and Co-Collateral Agents in their
                         sole and absolute discretion and that such proceeds be applied to the
                         Obligations and the Prepetition Lender Debt in accordance with the
                         DIP Loan Agreement.
               (iii)     On or before October 18, 2019 (or such later date as shall be approved
                         by Administrative Agent and Co-Collateral Agents in writing in their
                         sole and absolute discretion), Debtors shall consummate and close Rx
                         Sales with respect to all or substantially all of the Pharmacy Inventory
                         and Pharmacy Scripts (as defined in the DIP Loan Agreement) that are
                         “Contracted Assets” (as defined in the Rx Sale Procedures Motion) as
                         of the Petition Date, with all net proceeds paid to Administrative
                         Agent for application to the Obligations and the Prepetition Lender
                         Debt in accordance with the DIP Loan Agreement.
     (c)       Debtors shall achieve each of the following milestones (the “Real Estate Sale
     Milestones”), in each case on terms and conditions, and subject to documentation
     (including, in all cases, forms of all applicable orders) in form and substance, acceptable
     in all respects to Administrative Agent and Co-Collateral Agents in all respects:
               (i)       On or before [September 16, 2019] (or such later date as shall be
                         approved by Administrative Agent and Co-Collateral Agents in
                         writing in their sole and absolute discretion), Debtors shall file a
                         motion (the “Real Estate Sale Procedures Motion”), in form and
                         substance satisfactory to Administrative Agent and Co-Collateral
                         Agents, requesting an order of the Court approving procedures for (A)
                         a sale, in one or a series of related transactions, of all or substantially

                                       18
                Case 19-11984-CSS            Doc 17       Filed 09/09/19         Page 19 of 37



                                        all of (or, if approved in writing by Administrative Agent and each of
                                        the Co-Collateral Agents in their Permitted Discretion, certain of) the
                                        real estate assets of Debtors (the “Real Estate Sales”) under section
                                        363 of the Bankruptcy Code. The Real Estate Sale Procedures Motion
                                        shall, among other things, (x) seek approval of bidding procedures for
                                        the Real Estate Sales, (y) establish the date of the Real Estate Auction
                                        (as defined below), and (z) establish a date for a hearing to approve
                                        Real Estate Sales to be effectuated pursuant to the Real Estate
                                        Auction.
                               (ii)     On or before [October 7, 2019] (or such later date as shall be approved
                                        by Administrative Agent and Co-Collateral Agents in writing in their
                                        sole and absolute discretion), Debtors shall have obtained a Sale
                                        Procedures Order approving (A) a stalking horse bidder and (B) the
                                        Real Estate Sale Procedure Motion (the “Real Estate Sale Procedures
                                        Order”) to govern the conduct of the Real Estate Sales. The Real
                                        Estate Sale Procedures Order shall, with respect to the Real Estate
                                        Sales, require that the proceeds of the Real Estate Sales be in a
                                        minimum amount satisfactory to Administrative Agent and Co-
                                        Collateral Agents in their sole and absolute discretion and that such
                                        proceeds be applied to the Obligations and the Prepetition Lender Debt
                                        in accordance with the DIP Loan Agreement.
                               (iii)    On or before October 17, 2019 (or such later date as shall be approved
                                        by Administrative Agent and Co-Collateral Agents in writing in their
                                        sole and absolute discretion), Debtors shall complete an auction for the
                                        Real Estate Sales (the “Real Estate Auction”). At the conclusion of
                                        the Real Estate Auction, Debtors shall declare a “winning bidder(s)”
                                        and a “back-up bidder(s)” for the each of the Real Estate Sales in
                                        consultation with Administrative Agent and Co-Collateral Agents.
                                        The terms of each “winning bid” and “back-up bid” shall be
                                        acceptable to Administrative Agent and Co-Collateral Agents and
                                        shall, among other things, provide for proceeds of the Real Estate
                                        Sales in a minimum amount satisfactory to Administrative Agent and
                                        Co-Collateral Agents in their sole and absolute discretion.
                               (iv)     On or before November [15], 2019 (or such later date as shall be
                                        approved by Administrative Agent and Co-Collateral Agents in
                                        writing in their sole and absolute discretion), Debtors shall
                                        consummate and close all of the Real Estate Sales, with all net
                                        proceeds paid to Administrative Agent for application to the
                                        Obligations and the Prepetition Lender Debt in accordance with the
                                        DIP Loan Agreement.
                      See DIP Loan Agreement, Schedule 8.16.

                      Each Debtor’s admissions, stipulations, agreements and releases contained in the Interim
                      Order shall be binding upon all other parties in interest (including, without limitation,
                      the Committee, any examiner, or post-confirmation trustee or other fiduciary) under all
                      circumstances and for all purposes unless and to the extent (a) such other party in
Challenge Period
                      interest (including the Committee (as defined in the Interim Order)) obtains requisite
Bankruptcy Rule
                      standing to do so and has timely and properly filed an adversary proceeding or contested
4001(c)(1)(B)(xiii)
                      matter by no later than the Challenge Deadline (as defined herein) (A) objecting to or
Local Rule 4001-
                      challenging the amount, validity, perfection, enforceability, priority or extent of the
2(a)(i)(B)
                      Prepetition Lender Debt or any Prepetition Security Interest (as defined in the Interim
                      Order) or (B) otherwise asserting any defenses, claims, causes of action, counterclaims
                      or offsets against any Prepetition Credit Party or its respective agents, affiliates,
                      subsidiaries, directors, officers, representatives, attorneys or advisors in any way relating
                      to any transactions, events, actions or failure to act under or in connection with any of

                                                       19
                Case 19-11984-CSS            Doc 17       Filed 09/09/19         Page 20 of 37



                      the Prepetition Loan Documents (collectively, a “Challenge”) and (b) this Court rules in
                      favor of the plaintiff with respect to any such timely and properly filed Challenge. The
                      term “Challenge Deadline” means the earliest to occur of (A) the date that this Court
                      enters an order confirming any chapter 11 plan of reorganization or liquidation proposed
                      by any Debtor or other interested party, (B) the date of entry of an order approving the
                      sale of all or substantially all of the assets of any Debtor, and (C) (i) in the case of a
                      party in interest with requisite standing other than the Committee, 75 days after the date
                      of entry of the Interim Order, (ii) in the case of the Committee, 60 days after the filing of
                      notice of appointment of the Committee, or (iii) in each case of clauses (i) and (ii), any
                      such later date agreed to in writing by the Prepetition Agent, in its sole discretion, or
                      ordered by this Court for cause shown, after notice and an opportunity to be heard.
                      See Interim Order ¶ 23.
                      Prepetition Loan Documents. All of the Prepetition Loan Documents create legal, valid
                      and binding obligations on the part of each Debtor signatory thereto.

                      Prepetition Liens. The Prepetition Security Interests (as defined in the Interim Order)
                      are legal, valid, binding, enforceable, non-avoidable and duly perfected and are not
                      subject to any attachment, contest, attack, rejection, recoupment, reduction, defense,
                      counterclaim, offset, subordination, recharacterization, avoidance or other claim, cause
                      of action or other challenge of any nature under the Bankruptcy Code, any applicable
                      non-bankruptcy law or otherwise; and, as of the Petition Date and before giving effect to
                      the Interim Order, the Debtors are not aware of any security interests or liens having
                      priority over the Prepetition Security Interests except those certain liens expressly
                      permitted under the Prepetition Loan Agreement and that on the Petition Date had
                      priority over the Prepetition Security Interests in the Prepetition Collateral.
Stipulations to
Prepetition Liens     Prepetition Lender Debt. As of the Petition Date, outstanding borrowings under the
and Claims            Prepetition Credit Facility were approximately $15.1 million, and approximately $8.8
Bankruptcy Rule       million of letters of credit were outstanding, having been reduced to such amounts
4001(c)(1)(B)(iii)    largely by proceeds of store closures and assets sales.

Local Rule 4001-      Summit Liens. Prior to the Petition Date, the Summit Lender was granted a security
2(a)(i)(B)            interest in the Summit Collateral. As of the Petition Date, the Debtors estimate that
                      Summit Properties-Jacksboro, LLC and Summit Properties-Bridgeport, LLC owe the
                      Summit Lender (or its respective successors or assignees) approximately $700,000 and
                      $700,000, respectively.

                      Cardinal Liens/Lien Subordinations. As of the Petition Date, the Debtors estimate
                      outstanding accounts payable to the Cardinal Vendors owing by the Debtors in the
                      approximate amount of $20.9 million, secured by the Cardinal Liens (as defined in the
                      Interim Order). The Cardinal Liens are subordinated to the Prepetition Agent’s liens in
                      the Prepetition Collateral.

                      See Interim Order ¶ E.

Representations and   The DIP Loan Agreement contains usual and customary representations and warranties
Warranties            for transactions of this type to be made by the Debtors as of the date they execute the
Bankruptcy Rule       DIP Loan Agreement, and as of the date of any borrowing under the DIP Facility,
4001 (c)(1)(B)        subject to qualifications, disclosure schedules and limitations for materiality pursuant to
                      the DIP Loan Agreement.

                      DIP Loan Agreement § 7.

Affirmative and       The DIP Loan Agreement contains usual and customary affirmative covenants for


                                                       20
               Case 19-11984-CSS              Doc 17        Filed 09/09/19         Page 21 of 37



Negative Covenants     transactions of this type, including without limitation concerning the use of proceeds,
Bankruptcy Rule        insurance, inspections and appraisals, books and records, borrowing base reporting, budgets
4001 (c)(1)(B)         and variance reports and cash management.

                       The DIP Loan Agreement contains usual and customary negative covenants for
                       transactions of this type, including without limitation that the Debtors shall not (other than
                       pursuant to certain exceptions set forth in the DIP Loan Agreement): incur certain
                       indebtedness; incur certain liens; merge, consolidate, liquidate, or dissolve; sell assets;
                       make restricted payments; and transactions with affiliates.
                       DIP Loan Agreement §§ 8, 9.

Events of Default      The DIP Loan Agreement contains usual and customary events of default, subject to
Bankruptcy Rule        customary cure provisions, which include, without limitation: (i) nonpayment of
4001(c)(1)(B)          Obligations when due; (ii) non-performance of certain covenants and obligations under the
                       DIP Loan Agreement; (iii) material judgments; (iv) default on other material post-petition
                       obligations; (v) breach of any representation or warranty; (vi) certain adverse regulatory
                       actions; and (vii) failure to achieve any of the Milestones.

                       DIP Loan Agreement § 11.
                       Upfront Fee. 2% of each DIP Lender’s revolving commitment, due and payable on the
Fees
                       Closing Date (as defined in the DIP Loan Agreement).
Bankruptcy Rule 4001   Letter of Credit Fronting Fee. 0.375% per annum on the daily maximum amount
(c)(1)(B)              available to be drawn under each Letter of Credit (as defined in the DIP Loan
                       Agreement).
                       Collateral Monitoring Fees. $4,250 per month per Co-Collateral Agent.
                       Arrangement Fee. $250,000 payable to the DIP Agent.
                       Administrative Fee. $25,000 payable to the DIP Agent.
                       Field Examination Fees. $1,000 per day payable to a person performing field
                       examinations pursuant to the DIP Loan Agreement.
                       Commitment Fee / Unused Line Fee. 0.5% of unused line of credit; payable monthly.
                       Letter of Credit Fee. (Base Rate + 3.25%) multiplied by the maximum availability to be
                       drawn under Letters of Credit.
                       DIP Loan Agreement § 3.2 and Fee Letters referenced therein.

                       As security for the Debtors’ timely payment and performance of all DIP Obligations, the
Liens and Priorities   DIP Agent shall have, for the benefit of the DIP Credit Parties, valid, binding,
                       enforceable, non-avoidable, and automatically and properly perfected security interests
Bankruptcy Rule        in and liens upon all of the DIP Collateral, in the priorities set forth in the Interim Order
4001(c)(1)(B)(i)       (the “DIP Liens”). The DIP Credit Parties shall receive, inter alia:

                       Priming DIP Liens. Pursuant to section 364(d)(1) of the Bankruptcy Code, valid,
                       binding, continuing, enforceable, fully perfected security interests and liens upon any
                       Prepetition Collateral, which security interests and liens shall in all respects be prior and
                       senior in priority to (1) the Prepetition Security Interests and the Prepetition Lender
                       Adequate Protection Liens (as defined in the Interim Order) with respect to such
                       Prepetition Collateral, (2) the Cardinal Liens and Cardinal Adequate Protection Liens (as
                       defined in the Interim Order) with respect to the Cardinal Collateral, and (3) any security
                       interest or other lien on DIP Collateral that on the Petition Date was unperfected, is
                       invalid, unenforceable or avoidable, or is equitably or contractually subordinated to the
                       DIP Liens or the Prepetition Security Interests.

                       Liens Senior to Certain Other Liens. Neither the DIP Liens nor the Adequate Protection
                       Liens (as defined in the Interim Order) shall be (i) subject or subordinate to (A) any lien

                                                         21
               Case 19-11984-CSS               Doc 17       Filed 09/09/19        Page 22 of 37



                         or security interest that is avoided and preserved for the benefit of any Debtor or its
                         estate under section 551 of the Bankruptcy Code, (B) any lien or security interest of any
                         lessor or landlord under any agreement or applicable state law to the extent any such lien
                         has been waived in favor of any of the Prepetition Security Interests, (C) except to the
                         extent the DIP Financing Documents (as defined in the Interim Order) expressly allow a
                         postpetition lien to have priority over the DIP Liens, any liens granted by any Debtor to
                         other Persons or otherwise arising after the Petition Date, including, without limitation,
                         any liens or security interests granted in favor of any Cardinal Vendor, or any
                         Governmental Authority (as defined in the Interim Order) for any liability of any
                         Debtor, or (D) any intercompany or affiliate liens or security interests of any Debtor;
                         (ii) subordinated to or made pari passu with any other lien or security interest under
                         section 363 or 364 of the Bankruptcy Code or otherwise; or (iii) subject to sections 510,
                         549 or 550 of the Bankruptcy Code.


                         Superpriority Claims. All DIP Obligations shall constitute allowed superpriority claims
                         (the “Superpriority Claims”) against each Debtor (without the need to file any proof of
                         claim) pursuant to section 364(c)(1) of the Bankruptcy Code and shall have priority in
                         right of payment over (i) all other obligations, liabilities and indebtedness of such
                         Debtor, whether now in existence or hereafter incurred by such Debtor, (ii) all
                         administrative expenses of the kind specified in sections 503(b) and 507(b) of the
                         Bankruptcy Code, and (iii) all administrative expenses or other claims arising under
                         sections 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507, 546, 552(b), 726,
                         1113, or 1114 of the Bankruptcy Code. Such Superpriority Claims shall, for purposes of
                         section 1129(a)(9)(A) of the Bankruptcy Code, be considered administrative expenses
                         allowed under section 503(b) of the Bankruptcy Code and shall be payable from and
                         have recourse to all prepetition and postpetition property of the Debtors and all proceeds
                         thereof.

                         See Interim Order ¶¶ 3, 4.

                         The DIP Loan Agreement contains usual and customary indemnification provisions in
Indemnification
                         favor of the DIP Agent.
Bankruptcy Rule          DIP Loan Agreement § 12.5.
4001(c)(1)(B)(ix)

                      EVIDENTIARY SUPPORT FOR FIRST DAY MOTIONS

        36.         Contemporaneously herewith, the Debtors filed a number of First Day Motions

and are seeking orders granting various forms of relief intended to stabilize the Debtors’ business

operations and facilitate the effective administration of the Chapter 11 Cases. I believe the relief

requested in the First Day Motions is necessary to give the Debtors an opportunity to maximize

the value of their assets in a manner that will benefit all of the Debtors’ stakeholders.

        37.         Certain of the First Day Motions request authority to pay certain prepetition

claims. I understand that Bankruptcy Rule 6003 provides, in pertinent part, that the Court shall


                                                         22
             Case 19-11984-CSS         Doc 17     Filed 09/09/19    Page 23 of 37



not consider motions to pay prepetition claims during the first twenty-one days following the

filing of a Chapter 11 petition “except to the extent relief is necessary to avoid immediate and

irreparable harm.” Accordingly, the Debtors have limited their requests for immediate authority

to pay prepetition claims to those circumstances where failure to pay such claims would result in

immediate and irreparable harm to the Debtors and their respective estates.

       38.     I am familiar with the content and substance of the First Day Motions. The facts

stated therein are true and correct to the best of my knowledge, information, and belief. The

relief sought in each of the First Day Motions is necessary and appropriate given the

circumstances of the Debtors’ business. A description of the relief requested and the facts

supporting the First Day Motions follows.

A.     Debtors’ Motion for Entry of an Order Directing the Joint Administration of the
       Debtors’ Chapter 11 Cases (the “Joint Administration Motion”).

       39.     The Debtors have filed several purely administrative or procedural First Day

Pleadings, including the Joint Administration Motion. As with many large chapter 11 cases that

are jointly administered, the Debtors share numerous creditors and may not maintain lists of the

names and addresses of their respective creditors on a debtor-by-debtor basis. Also, joint

administration is preferable because many of the motions, applications, hearings and orders that

will arise in the Chapter 11 Cases will affect all Debtors jointly. Given the integrated nature of

the Debtors’ operations, joint administration of these Chapter 11 Cases will provide significant

administrative convenience without harming the substantive rights of any party in interest.




                                                23
              Case 19-11984-CSS          Doc 17     Filed 09/09/19       Page 24 of 37



B.     Debtors’ Motion for Entry of an Order (i) Extending the Time to File
       Schedules of Assets and Liabilities and Statements of Financial Affairs,
       (ii) Waiving the Requirement to File Equity Lists and Provide Notice to Equity
       Security Holders, and (iii) Authorizing the Debtors to File a Consolidated List of the
       Debtors’ 30 Largest Unsecured Creditors (the “Scheduling Motion”).

       40.     Pursuant to the Scheduling Motion, the Debtors seek entry of an order (i)

extending the time to file schedules of assets and liabilities and statements of financial affairs;

(ii) waiving the requirement to file equity lists and provide notice to equity security holders; and

(iii) authorizing the debtors to file a consolidated list of the Debtors’ 30 largest unsecured

creditors. The Debtors seek this relief for several reasons.

       41.     First, due to the size and complexity of the Debtors’ business, the large number of

known and potential creditors, and the numerous burdens imposed on the Debtors’ management

and professional advisors in the early days after the petition filings, it is necessary to seek a

further extension for filing the schedules. The Debtors’ management and advisors required more

time to gather and analyze the Debtors’ substantial volume of financial information.

       42.     Second, because Fred’s, Inc., is publicly-traded on the NASDAQ stock exchange,

this Debtor has approximately 35.24 million publicly-held shares outstanding. Compiling a list

of equity holders with their last known addresses and sending each equity holder notice of an

order for relief, would be extremely expensive and time consuming. Therefore, the Debtors’

seek a waiver of the requirement to compile a list of Fred’s, Inc.’s equity holders and to

individually notify each of those equity holders of the relief sought.

       43.     Third, because the Debtors share numerous creditors, compiling a separate top 30

creditor list for each Debtor would be expensive, inefficient, and time consuming. As such, the

Court should authorize the filing of a single consolidated creditor list.




                                                  24
               Case 19-11984-CSS        Doc 17     Filed 09/09/19     Page 25 of 37



         44.    Finally, by granting the relief sought by this motion, the Court will maximize

efficiency in administering these Chapter 11 Cases and ease administrative burdens that would

otherwise fall upon the Court and the U.S. Trustee.

C.       Debtors’ Application for Entry of an Order Pursuant to 28 U.S.C. § 156(c),
         Bankruptcy Code Section 105(A), and Local Bankruptcy Rule 2002-1(F)
         Authorizing Appointment of Epiq Corporate Restructuring, LLC As
         Claims and Noticing Agent Nunc Pro Tunc to the Petition Date
         (the “Claims and Noticing Agent Application”).

         45.    Pursuant to the Claims and Noticing Agent Application, the Debtors seek entry of

an order appointing Epiq Corporate Restructuring, LLC (“Epiq”) as claims and noticing agent

(the “Claims and Noticing Agent”) for the Debtors in their chapter 11 cases effective nunc pro

tunc to the Petition Date, including assuming full responsibility for the distribution of notices and

the maintenance, processing, and docketing of proofs of claim filed in the Debtors’ chapter 11

cases.

         46.    Based on my discussions with the Debtors’ advisors, I believe that the Debtors’

selection of Epiq to act as the Claims and Noticing Agent is appropriate under the circumstances

and in the best interest of the estates. Moreover, it is my understanding that based on all

engagement proposals obtained and reviewed that Epiq’s rates are competitive and comparable

to the rates charged by their competitors for similar services.

         47.    The Debtors anticipate that there will be thousands of persons and entities to be

noticed in these chapter 11 cases. In light of the number of parties in interest and the complexity

of the Debtors’ business, the Debtors submit that the appointment of a claims and noticing agent

will provide the most effective and efficient means of, and relieve the Debtors and/or the Clerk’s

office of the administrative burden of, noticing and processing proofs of claim and is in the best

interests of both the Debtors’ estates and their creditors. Accordingly, on behalf of the Debtors, I

respectfully submit that the Court should approve the Claims and Noticing Agent Application.
                                                 25
              Case 19-11984-CSS         Doc 17    Filed 09/09/19     Page 26 of 37




D.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
        Debtors to (A) Continue Using Existing Centralized Cash Management System,
        (B) Honor Certain Prepetition Obligations Related to the Use of the
        Cash Management System, and (C) Maintain Existing Bank Accounts and
        Check Stock and (II) Granting Related Relief (the “Cash Management Motion”).

        48.     Through the Cash Management Motion, the Debtors seek entry of interim and

final orders (a) authorizing the Debtors to (i) continue using the Cash Management System (as

defined below), (ii) honor, in the reasonable exercise of their business judgment, certain

prepetition obligations related to the use of the Cash Management System, and (iii) maintain

their existing Bank Accounts (as defined below) and check stock; (b) scheduling a final hearing;

and (c) granting related relief.

        49.     The Debtors’ business requires the collection, transfer, and disbursement of funds

through a number of bank accounts at various banks (collectively, the “Bank Accounts”). In the

ordinary course of business and prior to the Petition Date, the Debtors maintained a centralized

cash management system (the “Cash Management System”). Like other large and complex

businesses, the Debtors designed the Cash Management System to efficiently collect, transfer,

and disburse funds generated through the Debtors’ day-to-day operations and to accurately

record such collections, transfers, and disbursements as they are made. A demonstrative chart of

the Cash Management System and a list of the Debtors’ Bank Accounts are attached to the Cash

Management Motion.

E.      Debtors’ Motion for Entry of an Order (I) Authorizing, But Not Directing, the
        Debtors To (A) Continue Insurance Policies Entered into Prepetition and (B) Satisfy
        All Obligations Relating to the Prepetition Insurance Policies and (II) Granting
        Related Relief (the “Insurance Programs Motion”).

        50.     Pursuant to the Insurance Programs Motion, the Debtors seek entry of an order to

(i) maintain the Debtors’ insurance policies and surety bond program (the “Insurance Programs”)


                                                 26
             Case 19-11984-CSS          Doc 17     Filed 09/09/19     Page 27 of 37



and (ii) satisfy any obligations arising in connection with the Insurance Programs. The Insurance

Programs include, but are not limited to, coverage for workers’ compensation claims, automobile

claims, employment claims, directors' and officers’ liability claims, professional liability, certain

general liability claims, and various property related liabilities. If these policies were allowed to

lapse, the Debtors would be exposed to substantial liability for any damages resulting to persons

and property of the Debtors and others. Maintaining the directors’ and officers’ liability policy

also is necessary to retain the Debtors’ senior management, who are critical to the success of the

Debtors’ orderly liquidation, and to enable the Debtors to financially indemnify their officers and

directors per the requirements set forth in their corporate bylaws. Moreover, the guidelines of

the Office of the United States Trustee require the Debtors to maintain their Insurance Programs.

Lastly, in the ordinary course of business, the Debtors are required to provide surety bonds to

certain parties to secure payment or performance of certain obligations, typically in connection

with payments to utilities or to governmental agencies. Failure to provide, maintain, or timely

replace the surety bonds may prevent the Debtors from undertaking essential functions related to

the Debtors’ operations.

       51.     As such, the Debtors’ Insurance Programs are essential to preserving the value of

the Debtors’ business, properties, and assets. Also, in many cases, the insurance coverage

provided by the Insurance Programs is required by diverse regulations, laws, and contracts. Any

failure to make the payments required by the Debtors’ Insurance Programs or surety bonding

program could have a significant negative impact on the Debtors’ operations. Accordingly, the

Debtors seek approval of the Insurance Programs Motion and the relief requested therein.




                                                 27
             Case 19-11984-CSS         Doc 17     Filed 09/09/19     Page 28 of 37



F.     Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
       Debtors To (A) Pay Prepetition Employee Wages, Benefits, and Other
       Obligations and (B) Continue Employee Programs and Severance Program and
       (II) Granting Related Relief (the “Employee Wages Motion”).

       52.     Pursuant to the Employee Wages Motion, the Debtors seek entry of interim and

final orders authorizing the Debtors to (i) pay outstanding checks previously issued for wages

and salaries, (ii) withhold taxes; (iii) reimburse expenses (e.g., travel expenses, business meals,

car allowances and rentals); and (iv) maintain employee benefits (e.g., bonus programs, health

plan benefits, and general welfare payments, including, but not limited to, disability protection,

life insurance and other insurance coverage), and certain designated payments (e.g., 401(k) plans

and wage garnishments).

       53.     As of the Petition Date, the Debtors employ approximately 1,839 people who

serve in a number of capacities supporting the Debtors’ operations at their corporate office,

distribution centers, or retail stores and pharmacies (the “Employees”).          The Employees

comprise approximately 982 full-time (“Full-Time”) and 857 part-time (“Part-Time”)

Employees. All of the Debtors’ Part-Time Employees are employed at one of the Debtors’

various retail store locations. The Debtors’ Full-Time Employees are employed at all levels of

the Debtors’ business operations.

       54.     The Debtors submit that payment of these employee-related expenses and

obligations will enhance value for the benefit of all stakeholders because staying current on these

payments will help ensure that the Employees—the lifeblood of the Debtors’ business

operations—will continue to provide vital services to the Debtors at this critical juncture.

Without these payments, Employee turnover may increase, and the Employees may become

demoralized and unproductive due to significant financial strain and other hardships. Employees

may then elect to seek alternative employment opportunities. Significantly, in some instances,


                                                28
              Case 19-11984-CSS            Doc 17    Filed 09/09/19   Page 29 of 37



payment of workforce obligations is required by law, including the requirement to remit and pay

deductions, withholdings, and employer payroll taxes to the appropriate entities. Therefore,

payment of these prepetition Employee obligations is a necessary and critical element of the

Debtors’ efforts to preserve value and will increase the likelihood of retaining Employees during

the Debtors’ liquidation.

G.     Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to
       (A) Maintain and Administer Prepetition Customer Programs, Promotions, and
       Practices and (B) Pay and Honor Related Prepetition Obligations; and
       (II) Granting Related Relief (the “Customer Programs Motion”).

       55.     Pursuant to the Customer Programs Motion, the Debtors seek entry of an order

authorizing the Debtors to maintain and administer their Customer Programs and honor certain

prepetition obligations related thereto.

       56.     The Debtors have historically provided certain incentives, discounts, and

accommodations to maximize loyalty and attract new customers to their stores. Encouraging

shoppers to visit their stores is important to the Debtors’ ongoing operations in these Chapter 11

Cases, and is necessary to maximize value for the benefit of all of the Debtors’ stakeholders.

       57.     The prepetition obligations that the Customer Program addresses include accrued

credits, adjustments, discounts, prepayments, or other similar programs owing to customers. The

vast majority of these obligations do not entail the expenditure of cash.

       58.     I believe that continuing to administer the Customer Programs without

interruption during the pendency of the Chapter 11 Cases is critical to preserve the value of the

Debtors’ assets by, most importantly, preserving the Debtors’ valuable customer relationships

and loyalty, which will inure to the benefit of all of the Debtors’ creditors and benefit their

estates. In contrast, if the Debtors are unable to continue the Customer Programs postpetition or

pay amounts due and owing to customers, the Debtors risk alienating their customers and might


                                                    29
             Case 19-11984-CSS           Doc 17    Filed 09/09/19     Page 30 of 37



suffer corresponding losses in customer loyalty and goodwill that will harm their prospects

maximizing the value of their estates.

       59.     Accordingly, on behalf of the Debtors, I respectfully submit that the Court should

approve the Customer Programs Motion.

H.     Debtors’ Motion for Entry of Interim and Final Orders (I) Prohibiting
       Utility Companies from Altering, Refusing, or Discontinuing Utility Services,
       (II) Deeming Utility Companies Adequately Assured of Future Performance,
       (III) Establishing Procedures for Determining Adequate Assurance of Payment, and
       (IV) Setting a Final Hearing Related Hereto (the “Utilities Motion”).

       60.     Pursuant to the Utilities Motion, the Debtors seek entry of a interim and final

orders (a) prohibiting utility providers from altering, refusing, or discontinuing services, (b)

determining adequate assurance of payment for future utility services, and (c) establishing

procedures for determining adequate assurance of payment for future utility services.

       61.     In connection with the operation of their businesses, the Debtors obtain water,

electricity, natural gas, sewer, water, telecommunications, waste disposal, and other similar

services (collectively, the “Utility Services”) from a number of utility providers or their broker

(collectively, the “Utility Providers”). The relief requested in the Utilities Motion applies to all

Utility Providers.

       62.     On average, the Debtors spend approximately $990,000.00 per month on the

Utility Services. The Debtors propose depositing $426,026.54 into a segregated account as

additional assurance of payment (the “Adequate Assurance Deposit”), which together with

existing security deposits in the amount of $399,030.00 is an amount sufficient to cover one-half

of the Debtors’ average monthly cost based on the historical average payment.

       63.     Additionally, the Debtors seek approval of their proposed Adequate Assurance

Procedures. These procedures allow Utility Providers to request adequate assurance for unpaid

Utility Services and additional adequate assurance when they believe the proposed amount is not
                                                  30
              Case 19-11984-CSS          Doc 17     Filed 09/09/19     Page 31 of 37



sufficient. This ensures that all key stakeholder groups obtain notice of such request before it is

honored.

       64.     Furthermore, the Debtors request that Utility Providers be prohibited from

altering, refusing or discontinuing service to the Debtors on account of: (a) unpaid charges for

prepetition services, (b) a pending Adequate Assurance Request, or (c) any objections filed in

response to the Adequate Assurance Deposit. Utility Services should be preserved on an

uninterrupted basis because it is essential to the Debtors’ ongoing operations and an orderly

liquidation. The Debtors’ retail enterprise requires maintaining open and active stores to entice

and allow customers to make purchases. Any disruption would adversely impact customer

relationships and result in a significant decline in the Debtors’ revenues and profits. This, in turn,

jeopardizes the value of the Debtors’ estates and impact creditor recoveries. Therefore, it is

critical that Utility Services continue uninterrupted during these Chapter 11 Cases. Accordingly,

on behalf of the Debtors, I respectfully submit that the Court should approve the Utilities

Motion.

I.     Debtors’ Motion for Entry of an Order Authorizing Certain Procedures To
       Maintain the Confidentiality of Pharmacy Customers’ Information as
       Required by Applicable Privacy Rules (the “Patient Confidentiality Motion”).

       65.     Pursuant to the Patient Confidentiality Motion, the Debtors seek entry of an order

authorizing certain procedures to maintain the confidentiality of patient information as required

by the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), while providing

required disclosure in these Chapter 11 Cases.

       66.     HIPAA and its corresponding regulations impose stringent standards on health

care providers and establish significant penalties for any health care provider that uses or

discloses patient information. See 42 U.S.C. § 1302d, et. seq. and 45 C.F.R. § 164.502.



                                                  31
             Case 19-11984-CSS          Doc 17      Filed 09/09/19    Page 32 of 37



       67.     In the ordinary course of business, the Debtors have access to and receive

“protected health information” that the Debtors are required to maintain confidentially; they

prohibited from disclosing, except in limited circumstances, “individually identifiable health

information.” 45 C.F.R. § 164.502. HIPAA defines “individually identifiable health information”

as any information relating to the individual’s “past, present or future physical or mental health

or condition, the provision of health care to the individual, or the past, present or future payment

for the provision of health care to the individual” that also “identifies the individual or for which

there is a reasonable basis to believe that the information can be used to identify the individual.”

42 U.S.C. § 1320d(6). Individually identifiable health information is referred to as PHI under

HIPAA.

       68.     The Debtors could be subjected to significant monetary penalties for the

unauthorized disclosure of PHI. 45 C.F.R. § 160.402. Such penalties can be imposed even if a

person “did not know and, by exercising reasonable diligence, would not have known” that a

violation occurred. 45 C.F.R. § 160.404(b)(2)(i).

       69.     The Debtors believe, and I agree, that the requirements to maintain patient

confidentiality under HIPAA conflict with the requirements to disclose information under the

Bankruptcy Code, specifically the duty to file a list of all creditors under Bankruptcy Code

section 521(a)(1)(A) and the duty to file schedules of all assets and liabilities under Bankruptcy

Code section 521(a)(1)(B).       The Debtors therefore respectfully request that such patient

information be protected through the proposed Privacy Procedures herein pursuant to

Bankruptcy Code section 107(c), which allows a bankruptcy court, for cause, to protect an

individual if disclosure would create an undue risk of unlawful injury.




                                                 32
                  Case 19-11984-CSS        Doc 17     Filed 09/09/19    Page 33 of 37



        70.        I submit that the relief requested herein appropriately balances the need to

maintain confidential patient information under HIPAA with the need for adequate disclosure

under the Bankruptcy Code. Given the nature of any information that may reveal even the

identity of patients, confidentiality in this context is of paramount importance.

J.      Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing, but
        Not Directing, the Payment of Certain Prepetition Claims of Lien Claimants and
        503(b)(9) Claimants and (II) Granting Related Relief (the “Lien Claimants Motion”).

        71.        Pursuant to the Lien Claimants Motion, the Debtors seek the authority to pay

various Lien Claimants (as defined below), certain 503(b)(9) Claimants (as defined below), in an

interim amount not to exceed $212,000, and a final amount not to exceed 312,000, as well as

related relief.

        72.        In the ordinary course of business, the Debtors work with two third-party vendors

(the “Shipping Vendors”) to ensure the uninterrupted flow of goods to the Debtors’ stores and

their distribution center. These Shipping Vendors work directly with other vendors (the “Shipper

Lien Claimants”), who are responsible for the actual shipment and transportation of goods and

pharmacy products to the Debtors’ stores and distribution center. The failure of the Debtors to

ensure that all prepetition claims of the Shipper Lien Claimants (the “Shipper Lien Claims”) are

paid could result in the Shipper Lien Claimants asserting possessory liens, under applicable non-

bankruptcy law, against the Debtors’ property in their possession and refusing to deliver the

Debtors’ property in their possession.

        73.        Additionally, in the ordinary course of business, the Debtors use other third-party

vendors who, under applicable non-bankruptcy law, have the potential to assert mechanic’s,

materialmen’s, artisan’s, or other similar liens against the Debtors’ property (collectively, the

“Other Lien Claimants” and together with the Shipper Lien Claimants, the “Lien Claimants”) if

the Debtors fail to pay their prepetition claims (the “Other Lien Claims” and together with the
                                                    33
             Case 19-11984-CSS             Doc 17    Filed 09/09/19   Page 34 of 37



Shipper Lien Claims, the “Lien Claims”). The Other Lien Claimants provide a number of

services to the Debtors to facilitate their operations and ability to maximize the value of their

estates, such as sorting, tagging, pricing, and boxing the Debtors’ products outside of the

Debtors’ stores and distribution center and routine maintenance and repair services at the

Debtors’ stores and distribution center.

       74.     Additionally, in the ordinary course of their business, the Debtors work with

approximately 1100 vendors, certain of whom may have delivered goods to the Debtors within

the 20-day period immediately preceding the Petition Date (the “503(b)(9) Claimants”), thereby

giving rise to prepetition claims under Bankruptcy Code section 503(b)(9) (the “503(b)(9)

Claims”). The Debtors’ relationships with many of the 503(b)(9) Claimants are not governed by

long-term contracts, and instead, the Debtors often obtain supplies on an order-by-order basis.

As a result, a 503(b)(9) Claimant may refuse to supply new orders, or require more restrictive

trade terms, absent payment of its 503(b)(9) Claim. Either of these consequences would put

additional strain on the Debtors’ businesses.

       75.     Accordingly, for the reasons set forth herein and in the Lien Claimants Motion, I

respectfully submit that the relief requested in the Lien Claimants Motion is in the best interest of

the Debtors’ estates and their creditors, and should therefore be granted to enable the Debtors to

retain access to suppliers of critical sources of good and services that the Debtors depend on to

operate their businesses and conduct an orderly liquidation of their assets.

K.     Debtors’ Motion for Entry of Interim and Final Orders Authorizing, but
       Not Directing, (I) The Debtors to Pay Certain Taxes and Fees, (II) Financial
       Institutions to Honor and Process all Related Checks and Electronic Payment
       Requests, and (III) Granting Related Relief (the “Taxes Motion”).

       76.     Pursuant to the Taxes Motion, the Debtors seek entry of interim and final orders

authorizing the Debtors to remit and pay, regardless of whether they arose before the Petition


                                                    34
              Case 19-11984-CSS         Doc 17     Filed 09/09/19     Page 35 of 37



Date, in the ordinary course of business, certain taxes and fees, including, but not limited to

sales, use, franchise, property, and certain other governmental taxes and fees (collectively, the

“Taxes and Fees”) up to 3,600,000 on an interim basis, and up to $4,100,000 on a final basis, in

addition to related relief.

        77.     The Debtors conduct business in 11 different states, and various local

jurisdictions, and as such, incur or collect Taxes and Fees and remit such Taxes and Fees to

various taxing, licensing, and other governmental authorities (collectively, the “Taxing

Authorities”). The Debtors must continue to pay the Taxes and Fees to avoid costly distractions

during these chapter 11 cases.

        78.     I respectfully submit that the relief requested in the Taxes Motion is in the best

interests of the Debtors’ estates and of its creditors and other parties in interest, because it will

enable the Debtors to continue to operate their businesses and avoid the adverse consequences

that would result from the nonpayment of Taxes and Fees while these chapter 11 cases are

pending.

L.      Debtors’ Motion for Approval of Procedures for the Sale of
        De Minimis Pharmacy Assets Free and Clear of Liens, Claims,
        Interests, and Encumbrances (the “Pharmacy Assets Motion”).

        79.     Pursuant to the Pharmacy Assets Motion, the Debtors seek entry of an order

establishing procedures for the sale of de minimis pharmacy assets consisting of the stock of

prescription pharmaceutical inventory located in the remaining pharmacies in each of the

Debtors’ stores and/or the prescription files and records, pharmacy customer lists and patient

profiles (the “Pharmacy Asserts”) having a sale price of $1,500,000 or less.

        80.     The Debtors engaged in a multi-phase prepetition marketing effort of its

Pharmacy Assets, and have already sold most of those Assets. The remaining Pharmacy Assets



                                                 35
              Case 19-11984-CSS          Doc 17     Filed 09/09/19      Page 36 of 37



are mainly housed at locations where front-store operations have closed or are in the process of

closing.

       81.     As a result of the Debtors’ aggressive marketing of the Pharmacy Assets, the

Debtors currently have 62 transactions that can close in the near term: executed contracts for 3

locations, signed letters of intent for 10 locations, and accepted bids at 49 locations.

       82.     Despite the potentially large aggregate value that the Debtors will generate by

closing these asset sales, the Debtors’ remaining Pharmacy Assets, on an individual basis each

has a de minimis value.

       83.     Given their current liquidity positon and existing milestones in the DIP Facility,

the Debtors are under pressure to monetize the Pharmacy Assets as quickly as possible.

Specifically, time is of the essence as the value of these assets diminishes by the day as an

extended lag time between the commencement of these Chapter 11 Cases and the sale of the

Pharmacy Assets increases the risk that pharmacy customers migrate, significantly reducing the

value that the Debtors can realize from script and related sales. Accordingly, on behalf of the

Debtors, I respectfully submit that the Court should approve the procedures requested in the

Pharmacy Assets Motion.

M.     Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to Reject
       Certain Unexpired Leases of Nonresidential Real Property Effective as of the
       Rejection Date, (II) Establishing Rejection Procedures, and (III) Granting Related
       Relief (the “Rejection Procedures Motion”).

       84.     Pursuant to the Rejection Procedures Motion, the Debtors seek entry of a final

order allowing the Debtors to reject certain unexpired leases of nonresidential real property (the

“Initial Leases”), effective as of the Rejection Date (as defined in the Rejection Procedures

Motion), and the authority to abandon certain personal property. Additionally, the Debtors seek

authority to implement certain procedures regarding the rejection (the “Rejection Procedures”) of


                                                  36
              Case 19-11984-CSS           Doc 17      Filed 09/09/19   Page 37 of 37



additional unexpired nonresidential leases that are not Initial Leases (the “Leases”). Finally, the

Debtors seek authority to establish a deadline to file proofs of claim regarding any Leases.

        85.     Prior to the Petition Date, the Debtors ceased operations in 251 of their locations,

leaving the Debtors with real property leases for empty and/or unused stores. These Initial

Leases, which the Debtors identified prepetition, are no longer necessary to the Debtors’

operations and are no longer beneficial to their estates. The Initial Leases are at Premises where

store closings have already occurred, and which lack any marketable value. Therefore, the

Debtors have determined that rejecting the Initial Leases at this juncture would be beneficial to

their estates and to their creditors and others parties in interest.

        86.     The Debtors have proposed the Rejection Procedures to govern the rejection of its

remaining leases. The implementation of such Rejection Procedures will save the Debtors

administrative expenses and will streamline this process, avoiding the need to file multiple,

individual motions for individual stores or contracts.

        87.     Accordingly, for the reasons set forth herein and as further detailed in the

Rejection Procedures Motion, I respectfully submit that the relief requested therein will save the

Debtors’ estates substantial resources, and that such relief is in the best interest of the Debtors’

estates and their creditors and other parties in interest.



        Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct.

Dated: September 9, 2019
       Wilmington, Delaware
                                                /s/ Mark A. Renzi
                                                Name: Mark A. Renzi
                                                Title: Chief Restructuring Officer



                                                   37
